 Case 09-23370         Doc 1860      Filed 05/12/20    Entered 05/12/20 12:21:32        Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                  BRIDGEPORT DIVISION


In Re:                                        )        Chapter 7
                                              )
Michael S. Goldberg, LLC and,                 )        Substantively Consolidated
                                              )        Lead Case No. 09-23370 (JAM)
Michael S. Goldberg,                          )        Member Case No. 09-23371 (JAM)
                                              )
                                              )
                                              )        Re: ECF # 1812
                                              )
         Debtors.                             )        May 12, 2020
                                              )

              STATEMENT BY DAVID M. S. SHAIKEN, ESQ. RE REPRESENTATION
TO THE HONORABLE JULIE A MANNING, CHIEF UNITED STATES BANKRUPTCY
JUDGE:
         Pursuant to the Court’s order announced in open court on May 12, 2020, the undersigned

hereby makes the following statement identifying whom he represents concerning James Berman,

Chapter 7 Trustee’s Motion for Authority to Move to Dismiss Fraudulent Transfer Actions (ECF #

1812):

         1.         In the civil action entitled James Berman, Chapter 7 Trustee v. Sally A. LaBonte,

Trustee Of The Scott A. LaBonte Dynasty Trust, et al., pending in the United States District Court

for the District of Connecticut, Civil Action No. 3:15-cv-1687 (AWT), the undersigned represents

Scott A. LaBonte; Sally A. LaBonte, Trustee Of The Scott A. LaBonte Dynasty Trust; Roland G.

LaBonte, Trustee Of The Scott A. LaBonte Dynasty Trust; Sally A. LaBonte; Devcon Enterprises,

Inc.; Marketplace Port St. Lucie, LP; RCZS LLC; Cakemaker LLC; Scott A. LaBonte, Trustee Of

The Scott A. LaBonte Revocable Trust; and Sally A. LaBonte, Trustee Of The Scott A. LaBonte

Revocable Trust.


                                                   1
 Case 09-23370       Doc 1860      Filed 05/12/20     Entered 05/12/20 12:21:32        Page 2 of 3



       2.         In the adversary proceeding entitled James Berman, Chapter 7 Trustee v. Robert

A. Landino, et al., pending in the United States Bankruptcy Court for the District of Connecticut,

Adversary Proceeding No. 16-02042 (JAM), the undersigned represents Scott A. LaBonte; SAL

Cranston, LLC; SAL North Haven, LLC; SAL NH Investments, LLC; SAL Smithfield, LLC; and

SAL Middletown, LLC.

       3.         In a civil action entitled James Berman, Chapter 7 Trustee v. Scott A. LaBonte, et

al., Civil Action No. 3:19-cv-01533 (VLB) (the “RICO Case”), pending in the United States District

Court for the District of Connecticut, the undersigned represents Scott A. LaBonte; Sally A.

LaBonte; Scott A. LaBonte Trustee of the Scott A. LaBonte Revocable Trust; Sally A. LaBonte

Trustee of the Scott A. LaBonte Revocable Trust; and Sally A. LaBonte Trustee of the Scott A.

LaBonte Dynasty Trust.




                                                  2
 Case 09-23370         Doc 1860      Filed 05/12/20        Entered 05/12/20 12:21:32         Page 3 of 3



        Dated at Amston, Connecticut, this 12th day of May, 2020.
                                                 SCOTT A. LABONTE; SAL CRANSTON, LLC; SAL
                                                 NORTH HAVEN, LLC; SAL NH INVESTMENTS,
                                                 LLC; SAL SMITHFIELD, LLC; SAL
                                                 MIDDLETOWN, LLC; SALLY A. LABONTE,
                                                 TRUSTEE OF THE SCOTT A. LABONTE
                                                 DYNASTY TRUST; ROLAND G. LABONTE,
                                                 TRUSTEE OF THE SCOTT A. LABONTE
                                                 DYNASTY TRUST; SALLY A. LABONTE;
                                                 DEVCON ENTERPRISES, INC.; MARKETPLACE
                                                 PORT ST. LUCIE, LP; RCZS LLC; CAKEMAKER
                                                 LLC; SCOTT A. LABONTE, TRUSTEE OF THE
                                                 SCOTT A. LABONTE REVOCABLE TRUST; AND
                                                 SALLY A. LABONTE, TRUSTEE OF THE SCOTT
                                                 A. LABONTE REVOCABLE TRUST
                                        By:      /s/ David M. S. Shaiken
                                                 David M. S. Shaiken, Esq.
                                                 Shipman, Shaiken & Schwefel, LLC
                                                 Their Attorneys
                                                 433 South Main Street, Suite 319
                                                 West Hartford, CT 06110
                                                 (860) 606-1703
                                                 Fax: (866) 431-3248
                                                 E-mail: david@shipmanlawct.com
                                                 Fed. Bar No. ct02297


                                              Certification of Service

        The undersigned hereby certifies that on the 12th day of May, 2020, the foregoing
STATEMENT BY DAVID M. S. SHAIKEN, ESQ. RE REPRESENTATION was electronically
filed. Notice of this filing will be sent electronically to all registered e-filers in this case by operation
of the Court’s electronic filing system. Parties may access this filing through the Court’s CM/ECF
system.


                                                          /s/ David M. S. Shaiken
                                                          David M. S. Shaiken




                                                      3
